Citation Nr: 0944601	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  03-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran testified at a hearing before the Board in 
January 2007.  

The Veteran's claim was previously denied in an April 2007 
Board decision.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims.  In a 
June 2009 Memorandum Decision, the Court reversed April 2007 
Board decision, found that service connection for bilateral 
hearing loss was warranted, and remanded the matter for 
further proceedings consistent with its decision.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as 
not related to military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice and assistance to claimants 
in order to help them substantiate their claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009).  However, that duty is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); 38 
U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2009).  In view of 
the Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has that condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Evaluations of defective hearing range from noncompensable to 
100 percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2009).  

The Veteran claims that he was treated for a fungal infection 
in his ears and suffered head trauma while stationed in the 
Solomon Islands between June 1944 and October 1944 which 
caused his current hearing loss.  He claims he reported that 
his hearing was deteriorating on several occasions in service 
and he maintains that he has suffered hearing loss since that 
time.  

The Veteran pursued claims for hearing loss in February 1946, 
August 1957, and January 1972.  At all times his claims were 
denied.  

The available service medical records do not reveal any 
complaints, findings, or treatment for a fungal infection of 
the ears, head trauma, or hearing loss.  The Veteran's 
February 1946 separation examination included a whispered 
voice hearing test score of 15/15.  The records do not 
include audiometric findings.  However, the Veteran has 
indicated that all available service medical records have not 
been associated with the claims file.   

A September 1971 letter from D. Galati, M.D., indicates that 
he treated the Veteran since 1954 and that the Veteran had 
service-connected hearing loss since 1942 when he suddenly 
lost hearing in his left ear.  The physician stated that the 
Veteran was seen by a corpsman at that time who was not a 
physician and not a qualified ear specialist.  Dr. Galati 
stated that if the Veteran had been examined by a military 
physician at that time then the findings would have been 
recorded and the Veteran would have been treated.  Dr. Galati 
reported that the Veteran's hearing loss was definitely 
service-connected.  The physician stated that he referred the 
Veteran to another physician in 1962 (Dr. P. Luria) and the 
Veteran was diagnosed with mixed-neurosensory loss.  

A September 1971 letter from P. Luria, M.D., indicates that 
he first saw the Veteran in April 1962 at which time the 
Veteran indicated that he could not hear out of his left ear 
in 1942 while in service.  Dr. Luria diagnosed the Veteran 
with mixed neuro-sensory hearing loss, essentially conductive 
in nature, left ear worse than right.

A November 1971 letter from M. Klayman, M.D., indicates that 
he examined the Veteran in March 1969 at which time an ear, 
nose, and throat examination revealed otosclerosis-conduction 
deafness.  The Veteran subsequently underwent a right 
stapedectomy in September 1969.

A November 1971 letter from V. Genco, M.D., indicates that 
the Veteran had been under his care for more than twenty 
years and that that Veteran's hearing had been impaired as 
long as he knew him.  Dr. Genco stated that the Veteran had a 
history of a head injury following a fall from a truck in 
service.  Dr. Genco indicated that he referred the Veteran to 
Dr. Klayman in March 1969.  Dr. Genco also submitted a letter 
dated in June 1978 in which he indicated that he had treated 
the Veteran for hearing impairment since 1946.  Dr. Genco 
reported that the Veteran underwent surgery for his hearing 
impairment in 1969.  Dr. Genco reported that he saw the 
Veteran approximately three to four times per year for 
evaluation of his ears.  

A November 1958 statement from a former fellow serviceman 
indicates that he witnessed the Veteran being thrown from a 
truck, strike his head, and lose consciousness while in 
service in the Soloman Islands.  The former fellow serviceman 
reported that the Veteran was treated in the hospital 
overnight following the incident.  He also reported that the 
Veteran had to report to the dispensary every morning for an 
ear fungus after the incident.    

Private treatment reports from Huntington Hospital dated from 
August 1985 to November 1986 reveal that the Veteran 
underwent a left stapedectomy in August 1985 with a final 
diagnosis of otosclerosis and a left ear revision 
stapedectomy in November 1986.  He was noted to have 
undergone a right ear stapedectomy in 1969.  

Audiological evaluations from Huntington Hearing and Speech 
Center dated in March 1988, August 1992, and July 1998 noted 
that the Veteran underwent two stapedectomies in the left ear 
and one in the right ear.  He reported gradual loss of 
hearing over many years.  The examiner diagnosed the Veteran 
with mixed reverse hearing loss in the right ear and severe 
conductive hearing loss in the left ear.  In August 1992 the 
Veteran was diagnosed with moderately severe to profound 
mixed hearing loss in the right ear and severe to profound 
mixed loss in the left ear.  The Veteran was diagnosed with 
moderately severe sloping to profound hearing loss in the 
right ear and severe to profound hearing loss in the left ear 
in July 1998.  

The Veteran underwent two VA audiological examinations in 
April 2002.  He reported bilateral hearing loss since 
service.  He indicated that he was treated for head trauma in 
service after he fell from a moving vehicle.  He reported 
mild military noise exposure.  The first VA examiner 
diagnosed the Veteran with bilateral mixed hearing loss, a 
past history of otosclerosis, and tinnitus secondary to 
hearing loss.  The examiner indicted that the Veteran's 
service medical records included a normal whispered voice 
test at his February 1946 separation examination.  The 
examiner opined that the Veteran's hearing loss was not 
related to his head injury in service.  The examiner 
indicated that otosclerosis is a primary disease of the bone 
of the middle ear causing stapes fixation and is not 
secondary to trauma.  The examiner opined that the Veteran's 
hearing loss was therefore not related to the head injury 
sustained in service.  The second examiner diagnosed the 
Veteran with moderate to profound hearing loss of the right 
ear and severe to profound mixed hearing loss of the left 
ear.  

The Veteran and his son testified at a Travel Board hearing 
in January 2007 at which time they indicated that the Veteran 
had an accident in service where he fell off a truck and was 
also treated for an ear infection in service.  The Veteran's 
son said his father went into service with perfect hearing 
and left service with impaired hearing.  The Veteran 
indicated that he was exposed to planes taking off and 
landing while guarding an airfield in service.    

The Veteran's statements in support of his claim allege a 
continuity of symptoms since active service.  He is competent 
to give evidence about what he experienced, such as his 
symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the 
Veteran has submitted a statement from his treating 
physician, Dr. Galati, who indicated that the Veteran's 
hearing loss was related to his military service and Dr. 
Genco reported that he had treated the Veteran for hearing 
impairment since 1946, within one year of the Veteran's 
separation from service.  

The Board finds that the negative and positive evidence 
regarding a causal relationship between the Veteran's present 
bilateral hearing loss and service is in equipoise.  
Therefore, reasonable doubt is resolved in favor of the 
Veteran and the Board finds that his hearing loss was 
incurred during his service.  A current diagnosis of 
bilateral hearing loss is of record, evidence of a continuity 
of symptomatology and a diagnosis of hearing loss within one 
year of service has been demonstrated, and resolving all 
doubt in the Veteran's favor, the competent and credible 
medical evidence creates a nexus between the Veteran's 
current disability and active service.  Therefore, service 
connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


